Fay, J., dissenting: I agree with much that Judge Bruce says in his dissenting opinion. I believe the facts of this case are indistinguishable from those in Walter S. Heller, 2 T.C. 371 (1943), affd. 147 F. 2d 376 (C.A. 9, 1945). In the opinion in that case we said, at page 374: The litigation concerned the exercise by petitioner of his right to receive cash for his shares and the determination of the amount thereof, he'not having approved the contemplated merger or consolidation and having taken the other steps required by the statute. As a result of that litigation the fair market value of his stock was determined and paid to him in 1938. The attorneys’ fee in our judgment was paid for services rendered in connection with “the production or collection of income,” and in connection with “the management * * * of property held for the production of income.” Respondent therefore erred in disallowing the claimed deduction. The majority has not seen fit to overrule Heller. I think it should govern the disposition of the present case.